TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                     NO. 03-12-00192-CR


                                   Tony Martinez, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                  MODIFIED AND, AS MODIFIED, AFFIRMED --
                      OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the judgments of

conviction, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgments of conviction are modified to reflect that

Martinez pleaded “guilty” to each count of the indictment. As so modified, the judgments of

conviction are affirmed. It FURTHER appearing to the Court that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.